Title: To George Washington from Benjamin Tallmadge, 23 October 1780
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Sir
                     Pines Bridge Octo. 23rd 1780
                  
                  I had the honor, a few days ago, to receive Your Excellency’s
                     favor of the 17th inst. & last night that of the 20th came to hand. I
                     am this day obliged to attend Col. Sheldon’s Tryal at West Point, nevertheless
                     Cu. shall be immediately notified of the Questions which Your Excellency wishes to have
                     resolved. I have moreover stated the same Points to Lt Col. Jameson, who still
                     remains on the Lines, that he may obtain a Solution of the same thro’ another
                     Channel. He will write Your Excellency specially on the matter very soon. With
                     respect to the Intelligence we have lately been able to Collect in this
                     Quarter, the enclosed from Lieut. Col. Jameson will give it in brief.
                  Agreeable to your Excellency’s Directions I send enclosed the
                     five Pieces of Gold heretofore mentioned. Any Instructions which Your
                     Execellency may have for me had better pass thro’ Genl Heath’s hands at
                     Present, as I expect to be detained at West Point some time. I have the Honor
                     to be, with great Regard, Sir, Your Excellency’s most Obedt Servt 
                  
                     Benja. Tallmadge
                  
                  
                     P.S. I should be glad if Your Excellency would send me a
                        little more of the Stain as Cu has wrote to
                        that purport—B.T.
                  
                  
               